Citation Nr: 1616027	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  08-02 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee degenerative arthritis (left knee disability).

2.  Entitlement to a rating in excess of 10 percent for right knee status-post medial meniscus tear (right knee disability).

3,  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected left knee and right knee disabilities, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the Veteran's claims for an increased rating for his left knee and right knee disabilities.

By way of procedural history, in December 2011, the Board remanded the Veteran's claims for increased ratings for additional development to the Agency of Original Jurisdiction (AOJ).  The Board also found that a claim of entitlement to a TDIU had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In July 2013, the Board denied the Veteran's claims for an increased rating for his left knee and right knee disabilities.  The Board also remanded the Veteran's claim for a TDIU to the AOJ for additional development.

The Veteran subsequently appeal the Board's decision with respect to his claims for increased ratings to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Order, the Court vacated the Board's July 2013 decision and remanded the claims for further development pursuant to a Joint Motion for Remand (JMR) filed by representatives of the Veteran and VA.

Pursuant to the July 2013 JMR, in October 2014, the Board remanded the Veteran's claims, including his claim of entitlement to a TDIU, for additional development.  The case has now returned to the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left knee disability was manifested by objective findings of arthritis, without evidence of incapacitating exacerbations; flexion to no less than 85 degrees; without objective evidence of recurrent subluxation or instability.  The credible lay and medical evidence shows additional functional limitations as a result of repetitive use of the knee and flare-ups, including painful movement, weakened movement, excess fatigability, less movement than normal, incoordination, and interference with sitting, standing, and weight-bearing.

2.  Throughout the appeal period, the Veteran's right knee disability was manifested by objective findings of arthritis, without evidence of incapacitating exacerbations; flexion to no less than 90 degrees; without objective evidence of recurrent subluxation or instability.  The credible lay and medical evidence shows additional functional limitations as a result of repetitive use of the knee and flare-ups, including painful movement, weakened movement, excess fatigability, less movement than normal, incoordination, and interference with sitting, standing, and weight-bearing.





CONCLUSION OF LAW

1.  The criteria for an evaluation of 20 percent for the Veteran's left knee disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5260 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).

2.  The criteria for an evaluation of 20 percent for the Veteran's right knee disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5260 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2006 letter, sent prior to the initial unfavorable decision in April 2007, advised the Veteran of the evidence and information necessary to substantiate his increased rating claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  Furthermore, a May 2008 post-rating letter set forth the schedular criteria for higher ratings for the Veteran's right and left knee disabilities, and his claims were subsequently readjudicated in November 2008, January 2013, and March 2013.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's STRs, private and VA medical records, and the Veteran's own contentions.  He has been given multiple VA examinations in conjunction with his claim, most recently in March 2015.  He has not alleged that the VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected left knee and right knee disabilities as they include interviews with the Veteran, a review of his claims file, and full examinations addressing the relevant rating criteria.  Furthermore, and as will be discussed in greater detail below, in accordance with the Board's October 2014 remand, the March 2015 VA examination discussed the Veteran's functional loss during flare-ups.  Moreover, he has not alleged that either of his disabilities have worsened in severity since his most recent VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims.

Finally, the Board finds that there has now been substantial compliance with the December 2011 and October 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

Pertinent to the issues decided herein, in the December 2011remand, the Board instructed the AOJ to give the Veteran an opportunity to identify any outstanding evidence pertinent to his claim, to attempt to obtain the Veteran's Social Security Administration (SSA) records, to obtain outstanding private treatment records from Dr. M and University Orthopedic Surgeons (UOS), and to schedule the Veteran for a VA examination to address the nature and severity of his left and right knees, including the loss in degrees of motion the Veteran's experienced during flare-ups.  In December 2011, the AOJ sent a letter to the Veteran asking that he identify any outstanding records that were not already associated with the claims file.  In February 2012, the Veteran's SSA records were requested but, later that month, the SSA informed VA that his records had been destroyed.  In June 2012, a letter was sent to Dr. M and UOS requesting the Veteran's private treatment records, which were received later that month.  In September 2012, the Veteran underwent a VA examination; however, in the October 2014 remand, the Board found that the examination did not substantially comply with the Board's December 2011 remand directives.  Thus, the Board ordered a new VA examination that addressed whether the Veteran suffered from additional functional loss after repeated use of his knees.  Also the examiner was asked to estimate, if possible, any range of motion loss during flare-ups.  Furthermore, the AOJ was to obtain any outstanding VA treatment records, and to give the Veteran another chance to identify any outstanding evidence pertinent to his claims.  Updated VA treatment records dated through October 7, 2014 were associated with the claims file, the Veteran was sent a letter October 2014 requesting that he identify any outstanding records, and a VA examination was performed in March 2015 that addressed the nature and severity of the Veteran's left knee and right knee disabilities, including functional loss after repeated use, as well as a discussion of range of motion loss during flare-ups.  Thereafter, the Veteran's claims were readjudicated in a May 2015 supplemental statement of the case.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.   See Stegall, supra; D'Aries, 22 Vet. App. at 104.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims for increased ratings.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005, rev'd on other grounds, 444 F.3d 1328.

Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of disability is primary concern.  Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

For the entirety of the appeal period, the Veteran's right knee and left knee disabilities have been assigned separate 10 percent evaluations under diagnostic codes 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  The Veteran's claim for an increased rating was received December 27, 2006.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Diagnostic Code 5010 for traumatic arthritis directs that the evaluation of arthritis be conducted under Diagnostic Code 5003 for degenerative arthritis.  Diagnostic Code 5003 provides three rating methods for rating degenerative arthritis.  When range of motion is not limited or limited only to a noncompensable degree, a minimum rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Limited motion must be confirmed by swelling, muscle spasm or satisfactory evidence of painful motion.  When there is no limited motion, but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent disability rating is warranted; if there is evidence of occasional incapacitation exacerbations, a 20 percent disability rating is warranted.  38 C.F.R. § 4.71a.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned. 

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5257, provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).
 
The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The pertinent evidence of record consists of the Veteran's private treatment records; VA treatment records; and VA examinations performed in November 2007, September 2012, and March 2015.

Private medical records of UOS reveal that the Veteran was seen in May 2006 with complaints of chronic knee pain, described as progressively worsening, more severe with weight bearing, and improved with rest.  It was noted that he had not received any recent treatment.  Examination of the right knee revealed range of motion of 0 to 125 degrees, and tenderness along the medial joint line.  McMurray's  test was positive; Lachman's testing was negative.  There was no appreciable effusion and the knee was stable to varus/valgus stressing.  Examination of the left knee revealed range of motion of 0 to 125 degrees, and tenderness along the medial joint line.  McMurray's test was positive; Lachman's testing was negative.  There was no appreciable swelling and the knee was stable to varus/valgus stressing.  Mild patellofemoral crepitus was noted.  X-ray films revealed mild joint space narrowing and mild spurring of both knees.  There was no indication of loose body subluxation.  An entry dated in August 2006 includes an impression of bilateral degenerative joint disease of both knees.

A March 2007 UOS record reflects the Veteran's complaints of bilateral knee pain.  Physical examination revealed full extension and flexion to greater than 120 degrees.  Anterior and posterior drawer testing were negative.  There was no evidence of effusion or erythema.  The knees were stable to varus and valgus stressing, and mild tenderness was noted along the medial and lateral joint line.  The Veteran was diagnosed with bilateral knee degenerative joint disease.  When seen in July 2007, there was full extension and flexion in both knees.

In November 2007, the Veteran underwent a VA examination.  The examiner noted that the Veteran has undergone a meniscectomy in service on his right knee, and well as a second surgery on his left knee post-service.  The Veteran stated that he had lost many jobs due to his knee and that his knees had progressively gotten worse.  He complained of pain and stiffness, as well as occasional episodes of heat and swelling.  The Veteran denied that he knees locked up, but he did say that they would occasionally give way.  He stated that, three to four times a year, the pain in his knees was incapacitating, meaning that he would have to be off of his feet for six to eight hours.  Although he reported exercising, he stated that his recreational and chores were moderately curtailed, but that he was nevertheless able to perform activities of daily living.

Upon physical examination of the right knee, there was swelling, but no redness, heat, or tenderness.  Collateral ligaments were slightly lax, and there were indications of questionable effusion.  Active range of motion was from 0 to 100 degrees, with pain at 90 degrees.  Repetitive motion was productive of increased pain, weakness, and fatigue.  Examination of the left knee also revealed swelling, but no redness, heat or tenderness.  Slight effusion was noted.  Collateral ligaments were slightly lax, and there were indications of questionable effusion.  Active range of motion was from 0 to 100 degrees, with pain at 80 to 90 degrees.  Repetitive motion was productive of increased pain, weakness, and fatigue.  Degenerative and traumatic arthritis of the knees bilaterally was diagnosed.

In a December 2007 VA addendum opinion, the November 2007 examiner indicated that although the Veteran had slight laxity in the collateral of both knees, that slight laxity did not constitute instability, and that his laxity was within normal limits for both knees.

UOS records reflect that the Veteran was seen in January 2008 with complaints of increased discomfort.  Bilateral knee arthritis was assessed and resuming medication was recommended.  When seen in May 2008, there was good range of motion of both knees, although the precise range of motion findings were not provided.  A March 2009 record indicates that the Veteran's symptoms were described as relatively mild.  Examination revealed full flexibility of both knees and tenderness along the medial compartments.  The knees were stable to varus and valgus stress.  X-ray films revealed slight lateral patellofemoral tilting and mild medial joint space narrowing.  Records of July 2009 and July 2010 document the Veteran's complaints of knee pain and findings of flexion to 125 degrees, as well as about 5 degrees of flexion contractures.  

When seen by UOS in May 2012, the Veteran complained of knee pain, particularly with activities.  The entry indicated that the Veteran had not been seen since 2010.  Findings of flexion to 125 degrees, as well as about 5 degrees of flexion contracture were made.  Motor and sensation were intact distally and gait was described as good.  X-ray films showed medial and patellofemoral arthritis, with joint space narrowing.  Bilateral knee arthritis was diagnosed.

The Veteran VA treatment records from May 2012 to October 2014 document ongoing complaints of pain in both of his knees.  The Veteran's bilateral knee pain was treated with medication.  For example, in July 2012, the Veteran complained of bilateral knee pain due to having to walk one and a half miles to the bus station.  In February 2013, the Veteran described his knee pain as a ten out of ten and that it interfered with sleep and physical activity.  In October 2014, the Veteran stated that his pain was a nine out of ten, and that it interfered with sleep and physical activity.

In September 2012, the Veteran underwent another VA examination.  The Veteran stated that his pain ranged from moderate to severe, and that it was aching, sharp, and sore.  The Veteran stated that, during flare-ups, he experienced a 70 to 90 percent loss of normal function, and that flare-ups lasted two to five hours.  He stated that his pain was relieved only by stopping activities, bedrest, and medication.  

Range-of-motion testing revealed right knee flexion to 90 degrees, with objective evidence of painful motion at 65 degrees; right knee extension to 0 degrees, with objective evidence of painful motion at 0 degrees; left knee flexion to 85 degrees, with objective evidence of painful motion at 55 degrees; and left knee extension to  0 degrees, with objective evidence of painful motion at 0 degrees.  Following repetitive-use testing, the Veteran's range of motion stayed the same.  

With regard to whether the Veteran's suffered from functional loss or impairment following repetitive use, the examiner noted that the Veteran suffered from less movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movement smoothly; pain on movement; swelling; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  The examiner also noted pain to palpation.  Joint stability testing was all normal, and there was no evidence of patellar subluxation or dislocation.  With regard to any meniscal conditions, the examiner noted that the Veteran had suffer a meniscal tear and subsequent meniscectomy in both knees, and that he experienced frequent episodes of joint locking, pain, and effusion.  With regard to any residuals of the meniscectomy, the examiner only noted pain.  The examiner noted that the Veteran used both a cane and a walker occasionally.  X-rays revealed mild medial knee compartment narrowing in the right knee, and mild medial compartment osteoarthritis in the left knee.

In a February 2015 letter, Dr. C.N. stated that the Veteran was unable to stand or walk for any significant period of time.  Additionally, she noted that, although the Veteran used pain medication, his pain was still severe and medication offered only partial relief.

In March 2015, the Veteran underwent another VA examination.  The Veteran was diagnosed with a meniscal condition, as well as osteoarthritis, in his right and left knees.  The Veteran described his bilateral knee pain as aching, throbbing, dull, grinding, sharp, and sore; he also stated that his pain was continuous.  The Veteran reported flare-ups after sitting, diving, working overhead, prolonged standing, walking, squatting, and lifting or carrying.  He stated that he avoids squatting/kneeling, pushing/pulling, stairs, and that he is unable to use ladders or operating foot controls, or climb.  With regard to any range of motion loss during flare-ups, the examiner stated that any additional degree could not be expressed because the Veteran was not experiencing a flare-up during the examination.  Instead, the examiner noted that the flare-up and functional impact sections of the examination merely reflected the Veteran's lay statements.  The Veteran stated that he experienced flare-ups due to activities of daily living; that they would last two to twenty-four hours; and that they were alleviated by stopping his activities, self-imposed rest, and medication.

Range-of-motion testing revealed right knee flexion to 90 degrees; right knee extension to 0 degrees; left knee flexion to 90 degrees; and left knee extension to  0 degrees.  There was evidence of pain with weight bearing, and objective evidence of localized tenderness or pain to palpation.  There was also evidence of crepitus.  Following repetitive-use testing, the Veteran's range of motion stayed the same.  The examiner noted that, although the Veteran experienced functional loss in the form of pain, weakness, fatigability, and incoordination, such did not result in additional loss in range of motion.  The examiner noted that there was no evidence of ankylosis in either knee, that there was no history of recurrent subluxation, and no history of lateral instability; however, the examiner did note a history of recurrent effusion as secondary to his activities of daily living.  Joint stability testing was all normal.  With regard to the Veteran's meniscal tears, the examiner noted frequent episodes of joint pain and joint effusion, secondary to his activities of daily living; however, there was no evidence of dislocation.  Once again, the examiner noted that radiographic imaging revealed mild medial knee compartment osteoarthritis and minimal patellofemoral joint osteoarthritis in both knees.

The Veteran's reports of pain after extended use, flare-ups, and painful motion, as well as weakness and swelling in the joint, are competent because these symptoms can be observed by lay persons.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's contentions are also supported by the VA examiners' observations during his November 2007, September 2012, and March 2015 VA examinations.  Specifically, all three examiner noted additional functional loss, including  pain, weakness, and fatigue, following repetitive-use testing.  Additionally, the September 2012 VA examiner noted that, in addition to painful motion, weakness, and fatigue, repeated use also resulted in less movement than normal; incoordination, impaired ability to execute skilled movement smoothly; swelling; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  Both the September 2012 and March 2015 examiners also noted frequent episodes of joint locking and effusion.

The Board notes that the Veteran's left knee and right knee disabilities have never met the range-of-motion criteria for a compensable rating under 5260 (flexion limited to 45 degrees), but was he nevertheless assigned a 10 percent rating for each knee under DC 5260 based on limitation of motion shown by satisfactory evidence of painful motion.  This is a result of the second method for evaluating degenerative arthritis under DC 5003 which, again, allows for a minimum rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion demonstrated by satisfactory evidence of painful motion.

The record demonstrates that the Veteran continues to suffer from degenerative joint disease in both of his knees.  As mentioned previously, the November 2007 VA examination diagnosed degenerative joint disease in the bilateral knees, and this diagnosis was confirmed during the March 2015 VA examination when the Veteran was diagnosed with bilateral osteoarthritis based on objective X-ray findings.  These findings warrant the minimum 10 percent rating.  See 38 C.F.R. § 4.71a, DCs 5003, 5260.  A higher rating is not warranted because the record does not show occasional incapacitating exacerbations, and the Veteran's range of flexion is not limited to 30 degrees or less.

However, the record also shows that Veteran suffers from additional functional loss due to pain following repetitive use, particularly as explained in the VA examination reports of record.  See 38 C.F.R. § 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202.  For example, as noted above, the Veteran private treatment records reflect complaints of increased pain following use.  Additionally, the Veteran has reported having to rest after extended use of his knee.  Furthermore, even though the September 2012 and March 2015 VA examinations determined that the Veteran's range of motion remained the same following repetitive testing, all three VA examination reports note additional functional loss following repetitive-use testing, including weakened movement, excess fatigability, and pain on movement.  Furthermore, the September 2012 VA examination report also noted less movement than normal; incoordination, impaired ability to execute skilled movement smoothly; swelling; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  Finally, the September 2012 and March 2015 examiners also noted frequent episodes of joint locking and effusion.  The examiner's findings are consistent with the Veteran's lay statements.  

Thus, after affording the benefit of the doubt to the Veteran, the Board finds that the Veteran's left knee and right knee disabilities meet the standards set out in DeLuca and Mitchell and, therefore, warrant increased disability ratings of 20 percent effective December 27, 2006, the date of the Veteran's claim for an increased rating was received.

Pursuant to VAOPGCPREC 9-04, the Board has also considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5261 pertinent to limitation of extension.  As indicated previously, Diagnostic Code 5261 provides for a 10 percent rating requires extension limited to 10 degrees.  However, the evidence fails to show that the Veteran's extension in either knee was limited to 10 degrees at any point during the appeal period, even in consideration of additional functional loss due to symptoms such as pain, swelling weakness, fatigue, or incoordination, or due to repetitive use and/or flare-ups.  Therefore, as the evidence fails to show limitation of extension to a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination or as due to repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a separate rating under Diagnostic Code 5261 for his service-connected right knee or left knee disabilities.  See DeLuca, supra; Mitchell, supra.

The Board has also considered other potentially applicable Diagnostic Codes.  See 38 C.F.R. § 4.71a.  However, the evidence of record does not demonstrate ankylosis of either the right or left knee to warrant a rating under Diagnostic Code 5256, no impairment of the tibia or fibula to warrant a rating under Diagnostic Code 5262, nor genu recurvatum to warrant a rating under Diagnostic Code 5263.

Further, the Board has further considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  However, at no point during the appeal period has there been objective evidence of subluxation or instability in either the Veteran's right or left knee.  Despite, the Veteran's subjective complaints of instability and giving way during his VA examinations, none of the three VA examinations noted objective evidence of instability.  Additionally, the Veteran's VA treatment records are also silent for any objective evidence of instability or subluxation.  The Board is cognizant that the Veteran has continuously offered subjective complaints of giving way and instability; however, as a lay person, he is not competent to objectively diagnose lateral instability or subluxation.  In this regard, while he is competent to report that his knee feels unstable, gives way, or locks, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The VA examiners and the Veteran's VA orthopedic surgeon, medical professionals, found no evidence of instability or subluxation in either the right or left knee.  Accordingly, a separate or increase rating on the basis of instability or subluxation of the Veteran's right or left knee disabilities is not warranted at any time pertinent to this appeal.

With regard to cartilage dislocation or removal, because the evidence of record fails to demonstrate symptomatology that is not already contemplated by the 20 percent ratings currently assigned to the Veteran's right and left knee disabilities, the Veteran is not entitled to an increased or separate rating under Diagnostic Codes 5258 or 5259.  In this regard, any symptomatology associated with his two meniscectomies, as indicated above, is contemplated by 20 percent ratings assigned herein, including painful motion, swelling, effusion, weakened movement, locking, and fatigability; as such, increased compensation on the basis of the symptomatology attributed to the Veteran's meniscectomies is precluded by the rule against pyramiding, or compensating the Veteran twice for the same symptomatology.  38 C.F.R. § 4.14.  Such "would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Finally, the Board has considered whether a higher or separate rating under Diagnostic Code 5003 is warranted during the course of the appeal as osteoarthritis was shown on X-ray in both of the Veteran's knees.  As the Veteran has already been awarded a 20 percent rating based on painful, limited motion in each knee, and because there is no medical evidence in the file of incapacitating exacerbations other than the Veteran's reported flare-ups, assigning a separate rating under Diagnostic Code 5003 would constitute pyramiding as he would be compensated twice for the same symptomatology.  38 C.F.R. § 4.14; Esteban, supra.

Other Considerations

The Board has also considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected right and left knee disabilities; however, the Board finds that his symptomatology has been stable for each disability rating currently assigned throughout the appeal period.  Therefore, assigning further staged ratings for each disability is not warranted.

Additionally, the Board has considered whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left knee and right knee disabilities with the established criteria found in the rating schedule and the current ratings assigned.  The Board finds that the Veteran's symptomatology throughout the appeal period has been fully addressed by the rating criteria under which each disability is rated.  The Veteran's pain; weakness; fatigability; troubles with incoordination; swelling; locking; difficulty with walking; swelling; and interference with sitting, standing, and weight bearing are all contemplated by the assigned ratings.  Thus, referral for an extra-schedular rating is not appropriate because the rating criteria fully contemplate the limitation of motion, painful motion, instability, and functional effects caused by the Veteran's service connected left knee and right knee disabilities.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the provisions of 38 C.F.R. § 3.321(b)(1) "entitles a veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations." However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition at any point during the appeal period.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In summation, after all benefit of the doubt to the Veteran, the Board finds that the Veteran's service-connected left knee and right knee disabilities warrant 20 percent ratings under Diagnostic Code 5260 for the additional functional loss caused by those disabilities. However, the preponderance of the evidence is against a higher rating under any other provision of VA's rating schedule.  In denying any further compensation in excess of 20 percent for the Veteran's left knee and right knee disabilities, the Board finds that the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a 20 percent disability rating, effective December 27, 2006, for the Veteran left knee disability is granted.

Entitlement to a 20 percent disability rating, effective December 27, 2006,  for the Veteran's right knee disability is granted.





REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted in the Introduction, in the December 2011 remand, the Board found that evidence of unemployability had been submitted during the course of the Veteran's claim for increased disability ratings for his service-connected right and left knee disabilities.  As such, the Board included in the Veteran's appeal a claim for a TDIU, pursuant to Rice v. Shinseki, supra.  For example, during his November 2007 VA examination, the Veteran stated that was unable to work due to his left knee and right knee disabilities.  Additionally, according to the April 2014 VA examiner, the Veteran's left knee and right knee disabilities would prevent employment-related physical activities such as push-pull and lift-carry.  In a March 2015 VA examination, the Veteran stated that he been unemployed since 2005 because he was unable to perform the physical requirement of his position.  Both the April 2014 and March 2015 examiners opined that, despite his service-connected left knee and right knee disabilities, the Veteran was still able to perform sedentary work.  The April 2015 examination report also reflects that the Veteran's occupational history included work as a limousine drive, a taxi driver, a plant operator, and work with the postal service, and an educational history of a high school diploma and some college.

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one disability and it is rated as 60 percent disabling or more, or, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

In this case, the Veteran's only service-connected disabilities are his left knee and right knee disabilities, which as each rated at 20 percent.  His combined rating is 40 percent, effective December 27, 2006.  Therefore, at no point during the pendency of the appeal has the Veteran met the minimum schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).

However, while the Veteran does not currently meet the schedular criteria for a TDIU, there is evidence that calls into question his ability to secure or follow substantially gainful employment due to his service-connected disabilities, including the November 2007, April 2014, and March 2015 VA examination reports discussed above.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extra-schedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, the Board does have the authority to decide whether a claim should be referred to the Director, Compensation Service.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

With respect to the assignment of a TDIU under the provisions of 38 C.F.R. § 4.16(b), the Board finds that the Veteran's claim should be submitted to the Director, Compensation Service, for a determination as to whether a TDIU should be awarded on an extra-schedular rating basis.  The Board finds that the medical and lay evidence discussed above provides plausible evidence that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected bilateral hearing loss.  Accordingly, the Board finds that the claim should be submitted to the Director, Compensation Service, for extra-schedular consideration of a TDIU under 38 C.F.R. § 4.16(b).

The Board notes that, in December 2011, the AOJ provided VCAA notice to the Veteran concerning entitlement to a TDIU.  Additionally, the AOJ included a copy of VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and requested that he complete and returned the signed copy if he intended to pursue a claim for a TDIU.  Although the Veteran did not complete and return the form, to ensure an accurate record upon which to decide his claim, the AOJ should once again provide him with a copy of VA Form 21-8940 and ask that he return the completed document.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with, and ask that he complete and return, a Veterans Application for Increased Benefits Based on Unemployability, VA Form 21-8940, and a Request for Employment Information in Connection with Claim for Disability Benefits, VA Form 21-4192 for any of the Veteran's former employers.

2.  After completing, and all outstanding records have been associated with the claims file, refer this case to the Director, Compensation Service, for consideration of assignment of an extra-schedular TDIU under the provisions of 38 C.F.R. § 4.16(b).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


